ORFINGER, M., Senior Judge.
Brooks correctly contends that his guideline scoresheet erroneously included eighteen points for firearm possession after he pled no contest to one count of possession of a firearm by a convicted felon. White v. State, 714 So.2d 440 (Fla.1998). It also appears that points were included for a charge that was dropped, and that the scoresheet was incorrectly added. We reverse for resentencing under a corrected scoresheet.
REVERSED and REMANDED.
HARRIS and THOMPSON, JJ., concur.